department of the treasury internal_revenue_service washington d c contact person identification_number phone number _ fax number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uil 07-0t legend b c d date e fe g h j j k l m i dear we have considered your request to reclassify b as a church described in sec_509 and sec_170 of the internal_revenue_code based on the information provided we have concluded that b does not meet the requirements for classification as a church described in - sec_509 and sec_170 the basis for our conclusion is set forth below _ facts b is a nonprofit non-membership corporation under the laws of the state of c and is recognized by the internal_revenue_service as an organization described in sec_501 of the code and as a public charity described in sec_509 and sec_470 b is organized for religious purposes in particular to glorify god by communicating the gospel in unreached areas and people groups establishing local churches developing local church leaders and helping the churches become responsible for their own edification and multiplication b's primary activities are establishing new churches training church leaders and church planters and promoting biblical literacy over b missionaries currently work in d countries worldwide b amended its articles of incorporation in date e to refer to itself as a church as well as a global evangelistic ministry it is governed by a self-elected board_of directors it does not _ have members either legal or ecclesiastical i b empldys missionaries who go to live in areas of the world where the gospel has r not previously been preached they integrate with the local community build relationships and begin worship services that they hope will grow into local churches the missionaries train indigenous persons to become leaders in these local churches b seeks to emulate the model -- of the century church it believes that its role is to establish and provide spiritual guidance to its affiliate churches but not to control them the f section of b’s g document describes a b missionary as an equipper whose role is to facilitate and empower church leaders as they take initiatives b rejects the assumption of a settled pastoral role by its missionaries and - warns them not to become immersed in pastoral tasks in the churches they help to establish the continuum uses the acronymn start to describe the steps a b missionary should take in establishing a church sdollar_figure - show them how t - tell them how a - allow them to try r - review the results t - turn them loose b considers its affiliate churches to be autonomous from b because they are not legally controlled by b b exercises oversight and authority over its missionaries but does not exercise any direct supervision or contro over its affiliate churches or their leaders nor does b exercise any administrative or financial oversight over these churches which are not members of b other than the presence of its missionaries in newly established churches b has no structural connection with these churches which are organizationally and ecclesiastically independent although b missionaries may help leaders develop appropriate church structures that are appropriate for their respective cultures local churches are ultimately responsible for establishing their own church structures and governments once these churches reach sufficient levels of maturity the missionaries step out of any leadership positions they may have’ temporarily occupied in such churches many of these churches maintain an affiliation with b that is typically not formalized b’s affiliate churches generally remain affiliated with b on a relational-rather than a structural or organizational--level b seeks to influence its affiliate churches through their relationships with b missionaries who often continue to provide support and guidance to these churches b does not impose any reporting requirements on its affiliate churches it states that an affiliate church could disassociate itself from b without any legal consequences some of the churches established by b form associations within their respective countries or regions for instance b has entered into a memorandum of understanding with h an association of focal churches in the agreement provides that h and b will partner together in various missions activities recites that h and its churches are completely autonomous from b it describes b as a non-denominational mission agency and in its literature b describes itself as a mission missions organization mission board foreign mission organization global missionary fellowship missions agency and mission agency but not as a church its literature often distinguishes itself as a missions agency or organization from churches with which b partners for instance its web site states _ b believes the local church is god's chosen vehicle to spread the gospel as a missions agency our role is to facilitate the plan god has given each church our intent is to assist churches in implementing god's unique plan for them at times this will mean steering a church to another agency that better fits their vision a rather local churches are responsible for b typically requires each of its missionary candidates to have taken the equivalent of one year of biblical studies in a bible college or seminary and to demonstrate sufficient biblical understanding as conditions of being appointed a b missionary however these ministry personnel do not have to be ordained ministers b does not ordain or license its missionaries as ministers nor does b ordain or license ministers of the local churches or establish uniform formal qualifications for ordination of such ministers ordaining their own ministers b disseminates a code of doctrine which includes its statement of faith and doctrinal statement b missionaries ensure that the doctrinal statements of the churches they establish are compatible with b’s doctrinal statement b also has established policies for its staff members including adherence to biblical standards of sexual conduct and a prohibition on sexual harassment it may discipline or even terminate an employee who violates such policies however b does not have a code of discipline to which it requires affiliate churches to subscribe b's literature does not describe its use of any traditional means of ecclesiastical discipline eg confession withholding of sacraments excommunication utilized by churches although b missionaries assist affiliate churches in resolving disciplinary issues it is those churches-not b-that are responsible for disciplining their members b's central office staff members in j oversee the activities of b missionaries worldwide they recruit screen and select new missionaries provide administrative and financial oversight of missionaries and produce publications related to b’s ministry the central office hosts semi- weekly prayer meetings for staff members three times a year b hosts a day of prayer for its office staff these meetings typically consist of prayer singing and bible study and instruction b does not require its missionaries to renounce their membership in other churches or religious b asks in its application_for prospective missionaries for orders to become missionaries of b information about the applicant’s church the application also asks whether the applicant has discussed missionary service with his her pastor b indicates that many of staff members are members of local churches b's affiliate churches offer regular religious instruction of the young b assists new churches in establishing programs for such instruction teaches christian values to at-risk children b owns and operates a bible school for ministers in l and training center for ministers in m and organizes training conferences and educational programs for leaders of its affiliate churches b is closely affiliated with several other international schools and training programs for ministers in addition b has established a ministry in k that law mo sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sectidh b a i of the code describes a church_or_convention_or_association_of_churches section’170 b a vi of the code describes a tax-exempt_organization that normally receives a substantial part of its support from a government unit or from direct or indirect_contributions to the general_public in 195_fsupp_891 n d cal the court held that a nonprofit corporation composed of non-clerical members of a religious_order that operated schools a winery and a chapel among other activities was not a church it explained that although the corporation was closely affiliated with the roman catholic church it was separate and distinct from that church for federal tax purposes id pincite the corporation's operation of a chapel did not convert it into a church as this activity was incidental to the corporation's primary activities of operating the school and winery the court noted t he tail cannot be permitted to wag the dog the incidental activities of plaintiff cannot make plaintiff a church id pincite in 48_tc_358 an interdenominational organization sent out evangelical teams to preach throughout the world and to establish small indigenous churches these teams used dental services as the initial means by which they contacted prospective converts to christianity the court held that the organization was not a church for federal tax purposes in part because it was interdenominational and independent from the churches with which its members were affiliated the organization’s religious services and preaching though functions normally associated with a church were not its primary activities and therefore were not determinative of church status id pincite the court characterized the group as an evangelical organization and a religious_organization comprised are already affiliated with various churches but not as a church it noted that although every church may be a religious_organization not every religious_organization is a church id pincite in 490_fsupp_304 d d c the court recognized the internal revenue service's 14-part test in determining whether a religious_organization was a church the criteria are of individual members-who--- a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination an organization of ordained ministers ordained ministers selected after completing prescribed studies a literature of its own established places of worship regular congregations regular religious services sunday schools_for religious instruction of the young and schools_for the preparation of its ministers - the court in american guidance stated that while some of these criteria are relatively minor others eg the existence of an established congregation served by an organized ministry the provision of regular worship services and religious education for the young and the dissemination of a doctrinal code are of central importance id pincite in 88_tc_1341 the court found that an exempt_organization that operated a radio ministry and established local congregations qualified as a church for federal tax purposes because it met most of the irs criteria for determining church status although the court found these criteria to be helpful in deciding it explained that the irs will what constitutes a church it did not adopt them as a definitive test also consider any other facts and circumstances that may bear upon the organization's claim for church status under sec_170 of the code id pincite although the organization's broadcasting and publishing functions constituted a large percentage of its total receipts and expenditures these functions did not overshadow its church activities which the court found to be more than incidental id pincite the court noted that many of the organization’s followers looked upon the organization as their only church id pincite in 927_f2d_335 cir the court noted that of central importance in determining whether an organization constitutes a church for federal tax purposes is the existence of an established congregation served by an organized ministry the court found that the organization did not have an established congregation because nothing indicates that the participants considered the organization to be their church id pincite in 758_f2d_1283 a cir the fifth circuit determined that a convention or association of churches in the context of sec_6033 exemptions from filing annual information returns refers to the organizational structure of congregational churches and that congress included the phrase to treat congregational and hierarchical churches equally revrul_74_224 1974_1_cb_61 held that a cooperative undertaking of churches of different denominations that works together to carry out religious activities constitutes a convention or association of churches within the meaning of sec_170 of the internal_revenue_code the ruling noted that the term convention or association of churches historically referred to a cooperative undertaking by churches within the same denomination _ bclaims that-it is a church as described in sec_509 and sec_470 of the code because it meets most of the criteria the irs uses in determining whether an organization qualifies as a church for federal tax purposes see american guidance foundation f_supp pincite note these criteria are helpful in deciding what constitutes a church for federal tax purposes but are nota definitive test see foundation of human understanding t c pincite b meets several of these criteria code of doctrine a recognized creed a distinct religious history and literature of its own it also owns and operates several schools and training programs for pastors however these are not distinctive characteristics of a church but are common to both churches and non-church religious organizations meeting these criteria is not sufficient to establish b as a church within the meaning of sec_470 of the code for instance it has a distinct legal existence a formal analysis is b’s primary activity is the establishment and support of new churches it essentially serves as an incubator for and advisor to its affiliate churches providing spiritual and practical guidance and training through its missionaries these churches are initially led by b missionaries who train indigenous leaders to assume leadership of each autonomous church which then operates independently from the missionaries although b exercises oversight and authority over its missionaries it does not have any formal authority over the churches or their leaders or even a formal affiliation with most of the churches like the missionary society in chapman supra b interdenominational and independent from the local churches with which its missionaries are affiliated chapman id pincite thus b and its affiliate churches are not united by a definite and distinct ecclesiastical government because b's affiliate churches are separate and distinct from b their members worship services and other church activities are also separate and distinct from those of b see dela salle institute f_supp pincite thus b does not have a regular congregation ofits own that engages in regular worship services in an established place of worship b does not require its missionaries to renounce their membership in other churches or religious in fact many b staff members are members of local orders to become missionaries of b churches that are separate and distinct from b as in spiritual outreach society f 2d pincite b has failed to establish that its missionaries its affiliate churches or those churches’ members consider b to be their church accordingly b has neither a regular congregation nor a membership not associated with any other church or denomination b has not shown evidence of having a code of discipline for its affiliate churches for instance b’s literature does not describe its use of any traditional means of ecclesiastical discipline e a confession withholding of sacraments excommunication utilized by churches either in b's affiliate churches-not b- disciplining affiliate church members or members of b’s own staff -exercise discipline over their members although b has established training requirements for and provides some training to the missionaries it appoints it does not require them to be ordained or licensed nor does b ordain or license ministers of the local churches it establishes rather its affiliate churches are responsible for ordaining their own ministers thus b is not an organization of ordained ministers in addition b b has established a ministry in k that teaches christian values to at-risk children assists its affiliate churches in establishing programs for religious instruction of the young within their churches however b has not established that it operates its own sunday schools or comparable programs for the regular religious instruction of the young within a congregation b’s central office hosts semi-weekly prayer meetings for staff members and a periodic day of prayer for its office staff however these activities are incidental to the main activity of the central office which is to exercise administrative financial and operational oversight over just as the operation of a chapel did not convert the corporation in de b’s worldwide ministry la salle institute supra into a church because this activity was incidental to the corporation’s primary activities of operating a school and winery the conduct of prayer services does not convert b’s administrative office into a church within the meaning of sec_470 of the code further b does not identify itself publicly as a church neither b’s web site nor the literature it distributes to the public refers to b asa church rather b describes itself as a mission missions organization mission board foreign mission organization global missionary is a church for federal tax purposes fellowship missions agency and mission agency its literature often distinguishes b as a missions agency or organization from churches with which b partners this undermines b’s contention that it just as b does not qualify as a church for federal tax purposes it does not qualify as an association or convention of churches b is neither a cooperative undertaking of churches within a denomination nor a cooperative undertaking of churches across denominations as described in revrul_74_224 supra the churches b establishes are independent from b and from one another and other than clusters of churches within a given culture eg h do not appear to work or minister together b-established churches in one culture do not appear to be connected in any kind of ongoing ministry with b-established churches in other cultures although they have a common parent in b they do not share common supervision or control or a commion organizatiorial structure as referenced in lutheran social service of minnesota supra b missionaries do not bring new churches within the organizational structure of an association or convention rather they establish independent churches that function and minister within their respective cultures separate and distinct from b although some of these churches maintain an affiliation with b and b seeks to exert spiritual influence over them they do not maintain a structural or organizational relationship with b therefore b does not qualify as a convention or association of churches or its other affiliate churches conclusion b does not meet most of the criteria for classification as a church described in sec_509 and sec_170 of the code that courts have recognized as being of central importance the existence of an established congregation the provision of regular worship services and religious education for the young and the dissemination of a doctrinal code see american guidance foundation inc f_supp pincite spiritual outreach society f 2d pincite although b disseminates a doctrinal code its doctrinal statement it does not meet the other central criteria for determining church classification for federal tax purposes in particular it does not have a regular established congregation of members who meet together as a church for regular worship services and instruction of the young nor does b meet most of the other criteria the irs considers in determining whether to classify an organization as a church described in sec_509 and sec_170 of the code in particular b does not ordain ministers operate sunday schools or similar programs for religious instruction of the young or have a code of discipline a distinct ecclesiastical government an - established place of worship ora membership not associated with other local churches or denominations although b's affiliate churches may meet most of the criteria for classification as a church for or its affiliate federal tax purposes b is separate and distinct from those churches nor do b churches share the interconnectedness necessary to constitute a convention or association of churches accordingly based on all the facts and circumstances b has failed to establish that it meets the requirements for classification as a church described in sec_509 and sec_170 of the code instead b will continue to be classified as a public charity under sec_509 and sec_170 vi for more information about representation see publication practice_before_the_irs you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you alsb have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shail not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action lf we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service you may also fax your statement to the person whose name and fax number are shown in the if you have any questions please contact the person whose name and heading of this letter telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure
